Blandford, Justice.
This was an action to recover damages on account of a breach of contract. The testimony of the plaintiff (the defendant in error) submitted on the trial of the case certainly tended to show that the contract set forth *65in the declaration was made between the parties, and that there was a breach thereof; and the damages found by the jury were not too large. The evidence was conflicting, and we cannot say that the court erred in refusing to grant a new trial. Judgment affirmed„